...       ...
 i    -
          .

      AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!   1
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November I, 1987)
                                      v.

                           Angel Gabriel Garcia-Sosa                              Case Number: 3:19-mj-21401

                                                                                  Beniamin Pr
                                                                                                              F~LED
                                                                                  Defendant's Att<:l'ney


      REGISTRATION NO. 72266179
                                                                                                               MAR 2 5 2019
      THE DEFENDANT:
       IZI pleaded guilty to count(s) 1 of Complaint                                                     ERK U.S. DISTRICT COURT
                                                                                                     SOUTHERN DISTRICT Of "' '   :I
          D was found guilty to count(s)                                                                                            DEPUTY
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                    Nature of Offense                                                          Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1

          D The defendant has been found not guilty on count(s)                ~~~~~~~~~~~~~~~~~~~-




          D Count(s)                                                               dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned ror • term or:                                                rrf' :z.. o ! r)s
                                                              ''·   '.~.~~ ~


                                                                                                                       days

          IZI Assessment: $10 WAIVED IZI Fine: WAIVED
          IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                           charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monday, March 25, 2019
                                                                                Date of Imposition of Sentence

                 .             ~/'
                                  <__,,,;.-,
                                    · .-                                                      :Xl~
      R
              ece1ved      1' ·
                                   ,)                                                             '/;W4V
                        DUSM                                                     ONORABLE F. A. GOSSETT III
                                                                                UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                 3:19-mj-21401
